Name: 95/512/EC: Decision No 159 of 3 October 1995 amending Decision No 86 of 24 September 1973 concerning the methods of operation and the composition of the Audit Board of the Administrative Commission of the European Communities on Social Security for Migrant Workers
 Type: Decision
 Subject Matter: social protection;  EU institutions and European civil service;  accounting;  labour market;  international law
 Date Published: 1995-12-08

 Avis juridique important|31995D051295/512/EC: Decision No 159 of 3 October 1995 amending Decision No 86 of 24 September 1973 concerning the methods of operation and the composition of the Audit Board of the Administrative Commission of the European Communities on Social Security for Migrant Workers Official Journal L 294 , 08/12/1995 P. 0038 - 0039DECISION No 159 of 3 October 1995 amending Decision No 86 of 24 September 1973 concerning the methods of operation and the composition of the Audit Board of the Administrative Commission of the European Communities on Social Security for Migrant Workers (95/512/EC)THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS, Having regard to Article 101 (3) of Council Regulation (EEC) No 574/72 under which the Administrative Commission shall lay down the methods of operation and the composition of the Audit Board, Having regard to Decision No 86 of 24 September 1973 concerning the methods of operation and the composition of the Audit Board of the Administrative Commission of the European Communities on Social Security for Migrant Workers, in particular paragraph 8 of that Decision, Having regard to Decision No 106 of 8 July 1976 amending Decision No 86 of 24 September 1973, Whereas to ensure a smoother functioning of the Audit Board it is appropriate that the chairmanship of the Audit Board should follow the same order of rotation as the chairmanship of the Administrative Commission, HAS DECIDED AS FOLLOWS: 1. Decision No 106 of 8 July 1976 shall be repealed. 2. Paragraph 8 of Decision No 86 of 24 September 1973 shall be replaced by the following: 'The office chairman of the Audit Board shall be held each half-year by a member belonging to the State whose representative on the Administrative Commission holds the office of chairman of that Commission for the same period. The chairman of the Audit Board may, in conjunction with the Secretariat, take all steps required to solve without delay all problems within the competence of the Audit Board. As a rule, the chairman of the Audit Board shall chair meetings of working parties set up to examine problems for which the Audit Board is competent; if, however, he is incapacitated or if certain specific problems are being examined, the chairman may be represented by another person designated by him. The Secretariat of the Administrative Commission shall prepare and organize the meetings of the Audit Board and draw up the minutes thereof. It shall carry out the work required for the functioning of the Board.` 3. This Decision shall be published in the Official Journal of the European Communities. It shall apply from 1 January 1996. The Chairman of the Administrative Commission Carlos GARCÃ A DE CORTÃ ZAR Y NEBREDA